COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00347-CV


Texas Forest Properties, Inc. and         §    From the 211th District Court
Joon Seok Park
                                          §    of Denton County
                                               (2011-30624-211)
v.
                                          §    November 27, 2013

Nara Bank                                 §    Per Curiam


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that Appellants Texas Forest Properties, Inc. and Joon

Seok Park shall pay all costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM